NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JACK R. FINNEGAN,                               No.    19-56360

                Plaintiff-Appellant,            D.C. No. 8:19-cv-02110-JLS-DFM

 v.
                                                MEMORANDUM*
CITY OF DANA POINT,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Jack R. Finnegan appeals pro se from the district court’s order denying his

motion for a preliminary injunction in his 42 U.S.C. § 1983 action challenging the

validity of the sale of his property. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo dismissals under the Rooker-Feldman doctrine. Noel v. Hall,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
341 F.3d 1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed Finnegan’s action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because it was a “de facto

appeal” of a prior state court decision and Finnegan raised claims that were

“inextricably intertwined” with that state court decision. See id. at 1163-65

(discussing the Rooker-Feldman doctrine); see also Cooper v. Ramos, 704 F.3d

772, 782 (9th Cir. 2012) (explaining that claims, as well as requests for damages,

are “inextricably intertwined” with the state court decisions where federal

adjudication “would impermissibly undercut the state ruling on the same issues”

(citation and internal quotation marks omitted)).

      AFFIRMED.




                                          2                                     19-56360